Citation Nr: 1614807	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for osteoarthritis (degenerative joint disease) of the left ankle, to include as secondary to service-connected lower extremity peripheral neuropathy.

2. Entitlement to service connection for osteoarthritis (degenerative joint disease) of the right ankle, to include as secondary to service-connected lower extremity peripheral neuropathy.

3. Entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy.

4. Entitlement to a rating in excess of 20 percent for right upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

As a matter of background, this matter previously came before the Board in January 2015 at which time it remanded the issues on appeal for further development.  As is addressed below, the Board is satisfied that all ordered development has been completed and the matter appropriately returned for further appellate review.  

In its January 2015 remand, the Board found that this issue of service connection for cellulitis of the left lower extremity secondary to diabetic peripheral neuropathy had been raised by the record and referred that issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  To date, that issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's osteoarthritis (degenerative joint disease) of the right and left ankles did not manifest within one year of active service and is not otherwise etiologically linked to any incident of active service.  

2. The Veteran's osteoarthritis (degenerative joint disease) of the right and left ankles is not proximately due to or the result of his service-connected peripheral neuropathy of the lower extremities; and there has been no increase in severity beyond the natural progression proximately due to or the result of his service-connected peripheral neuropathy of the lower extremities.

3. The Veteran's left hand is his dominant hand.  

4. Prior to April 23, 2015, the Veteran's bilateral peripheral neuropathy of the right and left upper extremities was manifested by symptoms equating to mild incomplete paralysis of the lower radicular group.  

5. From April 23, 2015, the Veteran's bilateral peripheral neuropathy of the right and left upper extremities was manifested by symptomatology equating to moderate incomplete paralysis of the lower radicular group.  


CONCLUSIONS OF LAW

1. The criteria for service connection for osteoarthritis (degenerative joint disease) of the right ankle have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

2. The criteria for service connection for osteoarthritis (degenerative joint disease) of the left ankle have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

3. Prior to April 23, 2015, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the upper left extremity were not met.  38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. § § 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8512 (2015).  

4. Prior to April 23, 2015, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the upper right extremity were not met.  38 U.S.C.A. § 1155; 38 C.F.R. § § 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.21, 4.124a, DC 8512.

5. From April 23, 2015, the criteria for a 40 percent rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § § 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.21, 4.124a, DC 8512.

6. From April 23, 2015, the criteria for a 30 percent rating for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § § 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.21, 4.124a, DC 8512.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2008, October 2008, and February 2009.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, service treatment records, and statements from the Veteran and his representative.  

Particularly, the Board is satisfied that its previous remand orders have been complied with and the subsequent VA examinations obtained in April 2015 provides the Board with sufficient information to rule in these matters. The Board does recognize that it its previous remand it asked for an opinion with regard to service connection for a low back condition as part of the examination ordered in connection with the claim for secondary service connection for the Veteran's bilateral ankle disorders.  That question was not fully answered by the examiner who conducted the subsequent examination in April 2015.  However, as the issue of service connection for a back condition has not been claimed by the Veteran, and is not presently part of this appeal, that request was clearly a copy and paste error on the part of the Board in its previous orders.  Accordingly, that that question was not fully answered is irrelevant to the issues on appeal, and the Board is satisfied that it does not prejudice the Veteran in the adjudication of this appeal.  All other development ordered in the prior remand has been accomplished.  

In its prior appeal, the Board ordered that the RO obtain from the Veteran sufficient information to obtain any outstanding medical records in relation to the claims on appeal.  On April 3, 2015, the RO issued a letter to the Veteran requesting such information.  The Veteran did not respond to that request and the Board is satisfied that all reasonable steps were taken to complete the record in this appeal.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).  Section 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

The Veteran has a present diagnosis of osteoarthritis (degenerative joint disease) of both the right and left ankles, diagnosed in 2010, which he contends is due to or the result of his service-connected bilateral peripheral neuropathy of the lower extremities. (The Board recognizes that private treatment records from 2006 indicate the existence of "osteoarthritis" but does not indicate in which joint or joint group that was diagnosed.  Likewise, VA treatment records from 2008 indicate pain in his feet and ankles, but does not tend to show that he had osteoarthritis prior to 2010.)   

At the outset, the Board finds that service connection on a presumptive basis is not appropriate.  Although the Veteran has a confirmed diagnosis of osteoarthritis in both ankles, the earliest diagnosis of record for either the right or left ankle is in 2010, approximately 40 years after the Veteran separated from service.  Accordingly, presumptive service connection is not appropriate in this case because that disability did not manifest to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds that direct service connection is not appropriate for either the right or left ankle.  A thorough review of the Veteran's service treatment records has not revealed any incident, illness, or injury sustained during active service to which his present osteoarthritis of the ankles may be etiologically linked.  Neither has the Veteran contended that his bilateral osteoarthritis of the ankles was incurred in or caused by an incident of active service.  Likewise, there is no competent evidence of record that would etiologically link the present diagnosed condition to his active service.  Accordingly, the criteria for direct service connection have not been met.  38 C.F.R. §§ 3.303, 3.304.

For his part, the Veteran argues that his bilateral osteoarthritis of the ankles is due to or the result of his service-connected bilateral peripheral neuropathy of the lower extremities.  

In March 2010, the Veteran was afforded a VA examination in connection with his claim.  The Veteran was found to have osteoarthritis of the right ankle and a left ankle condition, status post-surgery, which would require additional evaluation.  The examiner opined that his osteoarthritis of the right ankle was not related to his peripheral neuropathy of the bilateral lower extremities.  

In August 2010, an addendum opinion was obtained to address the left ankle.  The examiner noted that the Veteran had undergone reconstructive ankle surgery in October 2009, with 3 pins placed at that time.  He was diagnosed with osteoarthritis of the left ankle, status post-surgery.  The examiner stated that the opinion for the left ankle stands the same as the right ankle opinion that was given in March 2010, that it was not related to his peripheral neuropathy of the lower extremities.

In April 2015, the Veteran was afforded a new VA examination in connection with his claim following the Board's January 2015 remand.  The examiner again diagnosed osteoarthritis, or degenerative joint disease, of the right and left ankles.  Range of motion for the right ankle was normal range of motion for the left ankle was limited to 15 degrees dorsiflexion and 35 degrees plantar flexion.  Muscle strength in both was normal and no ankylosis or atrophy was found.  No instability or dislocation was suspected.  The examiner opined that the current bilateral ankle disability was less likely than not caused by or related to his service-connected bilateral peripheral neuropathy of the lower extremities.  The opinion was based on the current examination, interview, and review of the evidence of record.  The examiner noted that the Veteran had ankle surgery in 2009 which was at least as likely as not the cause of his current left ankle condition.  He also opined that the left ankle condition was likely the cause of his right ankle pain.  He also stated that there is no known pathophysiological connection that relates neuropathy to degenerative joint disease.  

The April 2015 examiner also stated that it was less likely than not that the current bilateral ankle conditions were aggravated beyond their natural progression by his service-connected peripheral neuropathy.  Specifically, he noted that the right ankle examination showed normal results with normal range of motion and no pain and therefore, it is obvious that there is no sign of any type of aggravation beyond natural progression.  Regarding the left ankle, the current examination showed reduced range of motion essentially due to his 2009 ankle surgery and the resulting arthritis - not to any aggravating factors of his neuropathy.  The examiner also reiterated that there is no known pathophysiological mechanism that relates neuropathy to arthritis.  

Following the January 2015 remand, the Veteran was notified of his right to submit any additional information in support of his claim, but did not respond to that request.  Medical records obtained from the Social Security Administration do not show any etiological link between his bilateral osteoarthritis of the ankles and his bilateral lower peripheral neuropathy.  

In light of the above, the Board finds that service connection is not appropriate for osteoarthritis of either the right or left ankle.  Specifically, the Board relies upon the opinion of the April 2015 VA examiner who found that the condition was not otherwise etiologically related to or aggravated by his service-connected peripheral neuropathy of the lower extremities.  In support of this opinion, the examiner referred to evidence in the record, including a thorough physical examination of the Veteran, as well as known medical principles.  A review of the record has not revealed any medical evidence that would contradict this medical opinion.  38 C.F.R. § 3.310.  

The Veteran has claimed entitlement to service connection for ankle disabilities, specifically as due to his service-connected lower extremities neuropathy.  He has not provided what could be reasonably construed as a nexus opinion in that regard.  The Veteran has also not been shown to have any expertise as to what causes or aggravates a condition.  Whether one medical condition, neuropathy in this case, causes or worsens another medical condition, such as arthritis, is a complex medical question not answerable by a non-expert and not answerable by observation by a person's senses.  The Veteran's assertion as to the cause of his bilateral ankle arthritis is not competent evidence of causation or aggravation.  See Davidson v. Shinseki, 284 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's service-connected  peripheral neuropathy and the current bilateral ankle disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for osteoarthritis (degenerative joint disease) of the right and left ankles.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


III. Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's bilateral peripheral neuropathy of the upper extremities has been rated as 20 percent disabling for both the right and left upper extremities by the RO under the provisions of Diagnostic Code (DC) 8512, which evaluates diseases of the peripheral nerves, specifically the lower radicular group.  

Under DC 8512, a 20 percent rating is warranted for mild incomplete paralysis of the lower radicular group of both the major and minor extremity.  A 40 percent rating (for the major extremity) and 30 percent rating (for the minor extremity is assigned for moderate incomplete paralysis of the lower radicular group.  A 50 percent rating (for the major extremity) and 40 percent rating (for the minor extremity) is assigned for severe incomplete paralysis of the lower radicular group.  A 70 percent rating (for the major extremity) and 60 percent rating (for the minor extremity) is assigned for complete paralysis of the lower radicular group.  Complete paralysis is described as paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers (substantial loss of use of the hand).  38 C.F.R. § 4.124a, DC 8512 (2015).  

The words "mild," "moderate," and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).

The evidence of record indicates that in October 2008, the Veteran was afforded a VA examination to assess the present state of his peripheral neuropathy.  At that time, he reported that his hands go to sleep while sitting or at night while he slept.  He was reported to be left handed, and stated that his writing had gradually gotten worse over the years.  Sensation was normal bilaterally.  Deep tendon reflexes were decreased in the upper extremities.  Range of motion was full in all upper extremity joints with no sign of pain, fatigability, weakness, or lack of endurance.   Extremities were pink, warm and dry.  

In February 2009, the Veteran was afforded a new VA examination of his lower extremity peripheral neuropathy (which is not presently on appeal).  At that time, he again reported having issues with his hands going to sleep while sitting or at night and that his handwriting had worsened over the years.  Extremities were pink, warm, and dry without cyanosis or clubbing.  Sensation was decreased in the upper and lower extremities.  He was unable to differentiate sharp and dull.  Pulses were +2 distally.  Strength was full in the upper extremities.  

A VA treatment note from July 2009 indicates decreased sensation in the upper extremities.  

In December 2010, the Veteran was afforded a new VA examination in connection with his diabetes mellitus.  He reported difficulty buttoning shirts, lacing shirts, and increased droppage from his hands.  Upper extremities were found to be normal with normal radial pulse.  Coordination, orientation and memory were normal.  Cranial nerve function was normal.  Reflexes in the upper extremities were normal.  In the right and left upper extremity, decreased vibration sensation was noted in the fingertips to the palmar surface.  Light touch was decreased in the right palmar surface and in the left palm.  Pain and position sense was normal in both upper extremities.  Motor examination showed active movement against full resistance.  

On April 23, 2015, the Veteran was afforded a new VA examination in connection with his claim.  The Veteran's diagnosis of bilateral upper extremity sensory neuropathy secondary to diabetes mellitus was confirmed.  No pain was found in either the right or left upper extremity, either constant or intermittent.  Paresthesias and/or dysesthesias was moderate in both upper extremities.  Numbness was moderate in both upper extremities.  Strength was normal in all joints and no muscle atrophy was found.  Reflexes were normal.  The inner and outer forearm, and hands and fingers had decreased sensation to light touch.  No trophic changes were noted.  The examiner found that the Veteran's condition was the result of moderate incomplete paralysis of both the right and left lower radicular group in the upper extremities.  No further functional impairment was found.  The examiner opined that his condition would limit a physical type of job.  

Upon review of the record, the Board finds that prior to April 23, 2015, the Veteran's peripheral neuropathy of the right and left upper extremities was correctly rated as 20 percent disabling for each extremity.  Prior to that date, the Veteran's neuropathy was manifested by some sensation deficiencies without any evidence of pain or major interference with his everyday life.  All other neurological and physiological findings were essentially normal.  Reflexes were not absent.  There was no evidence of muscle atrophy or any sign that factors such as pain, weakness, fatigability caused any loss of range of motion.  Accordingly, the Board finds that prior to April 23, 2015, the evidence shows mild severity of the Veteran's bilateral upper extremity peripheral neuropathy.  Mild symptomatology accounts for a 20 percent disability in both the major and minor extremities.  

However, from April 23, 2015, the Board will resolve the benefit of the doubt in favor of the Veteran and assign a 40 percent disability rating for his left upper extremity, and a 30 percent disability rating for his right upper extremity, due to moderate symptoms.  On that date, a VA examiner recorded moderate paresthesias and/or dysesthesias and numbness in both upper extremities, the result of moderate incomplete paralysis of the lower radicular group.  Additionally, decreased sensation to light touch was noted in the hands, fingers and forearms.  Upon review, the Board is satisfied that this would be better accommodated by the higher ratings for "moderate" incomplete paralysis.  The Board has considered whether a higher rating is appropriate from that date, but finds that it is not.  Particularly, the symptoms experienced by the Veteran are wholly sensory in nature; there is no indication of loss of range of motion, pain, or atrophy, and therefore, a moderate degree is the maximum that should be assigned under 38 C.F.R. § 4.124a.  Accordingly, from April 23, 2015, a 40 percent rating for the left upper extremity and a 30 percent rating for the right upper extremity is appropriate in this matter.  38 C.F.R. §§, 4.6, 4.124a, DC 8512.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, all symptoms and the level of disability resulting from the Veterans upper bilateral peripheral neuropathy are addressed by criteria found in the rating schedule.  The Veteran's symptom for both disabilities is decreased sensation.  He complains of paresthesias and/or dysesthesias and numbness with loss of sensation to light touch.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also service connected for chronic kidney disease, diabetes mellitus, and peripheral neuropathy of the right and left lower extremities.  He is also in receipt of a grant of total disability based on individual unemployability from April 7, 2010.    The record shows that he is properly compensated for all of his service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his various disabilities that make the schedular standards inadequate with regard to his upper extremity peripheral neuropathy.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Entitlement to service connection for osteoarthritis (degenerative joint disease) of the left ankle, to include as secondary to service-connected lower extremity peripheral neuropathy, is denied.

Entitlement to service connection for osteoarthritis (degenerative joint disease) of the right ankle, to include as secondary to service-connected lower extremity peripheral neuropathy, is denied.

Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy up the upper left extremity is denied prior to April 23, 2015.  

Entitlement to an increased disability rating in excess of 20 percent for peripheral neuropathy up the upper right extremity is denied prior to April 23, 2015.  

Entitlement to a 40 percent disability rating for peripheral neuropathy of the upper left extremity is granted, effective April 23, 2015, subject to the laws and regulations governing the disbursement of monetary benefits.  

Entitlement to a 30 percent disability rating for peripheral neuropathy of the upper right extremity is granted, effective April 23, 2015, subject to the laws and regulations governing the disbursement of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


